            Case 3:19-cv-01330-SRU Document 1 Filed 08/29/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                DISTRICT COURT OF CONNECTICUT
 ---------------------------------------------------------------------- X
 LUIS ROJAS,                                                            : CIVIL ACTION NO.
                                                                        :
                                       Plaintiff,                       :
                                                                        :
        -against-                                                       :
                                                                        :
 CNAPS, LLC d/b/a DONOVAN’S REEF                                        :
 RESTAURANT, AND STEVEN SINAPIS                                         :
                                                                        : AUGUST 29, 2019
                                       Defendants.                      :
 ---------------------------------------------------------------------- X

                                           COMPLAINT

I.          NATURE OF THE ACTION

       1.      This action is brought to recover unpaid overtime wages pursuant to the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the Connecticut

Minimum Wage Act, Conn. Gen. Stat. §31-58 et seq. (“CMWA”).

II.         THE PARTIES

       2.      Plaintiff is an individual residing at all relevant times in Branford,

Connecticut.

       3.      Defendant CNAPS, LLC d/b/a “Donovan’s Reef Restaurant” is a

Connecticut corporation with its principal place of business located at 1212 Main Street,

Lockwords Square, Branford, Connecticut 06405.

       4.      Defendant CNAPS, LLC operates a restaurant doing business as

“Donovan’s Reef Restaurant” located at 1212 Main Street, Lockworks Square, Branford,

CT.

       5.      Defendant Steven Sinapis (“Sinapis”) owns CNAPS, LLC and serves as its

President and Manager.
            Case 3:19-cv-01330-SRU Document 1 Filed 08/29/19 Page 2 of 6



       6.      Defendant CNAPS, LLC is an “enterprise engaged in interstate

commerce” within the meaning of the FLSA.

       7.      Defendant CNAPS, LLC has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person.

       8.      Defendant CNAPS, LLC has an annual gross volume of sales projected to

be in excess of $500,000.

       9.      At all relevant times, Defendant Sinapis has had power over personnel

decisions at CNAPS, LLC, including the power to discipline employees, hire and fire

employees, set employee wages, set employee schedules, and otherwise control the

terms and conditions of employment at Defendant CNAPS, LLC. For example,

Defendant Sinapis set Plaintiff’s rate of pay, scheduled his hours, supervised his work,

and restricted his lunch breaks.

III.         JURISDICTION

       10.     The United States District Court for the District of Connecticut has subject

matter jurisdiction over this case pursuant to 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331 and

1337 because it assert a claim under the FLSA. This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

IV.          VENUE

       11.     Venue is proper in the District of Connecticut under 28 U.S.C. § 1391, as

CNAPS, LLC, is located within the State of Connecticut, and is subject to this Court’s

personal jurisdiction.




                                             2
            Case 3:19-cv-01330-SRU Document 1 Filed 08/29/19 Page 3 of 6



V.          PLAINTIFF’S FACTUAL ALLEGATIONS

       12.     Plaintiff was employed by Defendants from approximately August 2018 to

January 2019. At all relevant times, Plaintiff worked primarily as a line cook at

Donovan’s Reef Restaurant.

       13.     Defendants required Plaintiff to use specific uniforms while working for

Defendants. Defendants deducted the rental of these uniforms from Plaintiff’s weekly

wages.

       14.     Defendants failed to reimburse Plaintiff for the payments and expenses of

the rental uniforms, nor did Defendants consider those expenses in determining

whether Plaintiff earned minimum wage. The uniform expenses were primarily for the

benefit and convenience of the Defendants.

       15.     During his employment with Defendants, Plaintiff was paid at the rate

$15.00 per hour. Additionally, Plaintiff reported to Italo Zunida.

       16.     Throughout his employment, Plaintiff regularly worked approximately sixty

(60) to sixty-five (65) hours per week, and frequently worked seven days per week and

holidays.

       17.     Defendant Sinapis paid Plaintiff for his overtime hours on a “straight time”

basis and not at the required overtime rate of one and one half (1½) times his regular

hourly rate of pay.

       18.     After complaining to Defendants about his overtime hours and pay,

Plaintiff spoke to Mr. Zunida about working less than sixty-five (65) hours per week.

Plaintiff was berated by Mr. Zunida and bluntly told that Defendants did not like if he

complained about his hours and that they would ultimately fire him.




                                              3
          Case 3:19-cv-01330-SRU Document 1 Filed 08/29/19 Page 4 of 6



       19.    Plaintiff’s last day of work was on January 5, 2019. Despite demand,

Defendants refused to pay Plaintiff for his last week of work.

       20.    During his employment, Defendants failed to pay Plaintiff overtime

compensation, as required by the FLSA and CMWA, for all the hours he worked in

excess of forty per workweek.

                                      FIRST CLAIM
                                Fair Labor Standards Act

       21.    Based on the foregoing, the FLSA requires Defendants to pay overtime

compensation for all hours worked in excess of forty hours in a work week at the rate of

one and one half (1½) times the regular hourly rate.

       22.    Defendants failed to pay Plaintiff the full overtime compensation to which

he was entitled, thereby violating the FLSA and its implementing regulations.

       23.    Defendants were aware that the practices described in this Complaint

were unlawful, and knowingly and intentionally violated the FLSA.

       24.    Defendants further violated the FLSA when they took unauthorized

deductions from Plaintiff’s paycheck to cover the costs of uniforms Plaintiff was required

to wear at the restaurant.

       25.    As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled

to recover damages, including unpaid overtime wages and liquidated damages, as well

as reasonable attorneys’ fees and costs of the action.

                                   SECOND CLAIM
                             Connecticut Minimum Wage Act

       26.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.




                                              4
          Case 3:19-cv-01330-SRU Document 1 Filed 08/29/19 Page 5 of 6



       27.    Under the CMWA and its implementing Regulations, Defendants were

required to pay Plaintiff one and one (1½) half times the regular rate of pay for all hours

worked in excess of forty hours in a workweek. .

       28.    Defendants failed to pay Plaintiff the full overtime wages to which he is

entitled to under the CMWA.

       29.    Defendants willfully violated the CMWA by knowingly and intentionally

failing to pay Plaintiff overtime wages.

       30.    Additionally, Defendants violated the CMWA by failing to pay Plaintiff his

final paycheck.

       31.    Because of Defendants’ willful violations of the CMWA, Plaintiff is entitled

to recover unpaid overtime wages, unpaid wages for his last pay period, reasonable

attorneys’ fees and costs, liquidated damages, and pre- and post-judgment interest.

                                         THIRD CLAIM
                                      Unlawful Deductions

       32.    Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

       33.    The CMWA prohibits employers from making deductions from employee

wages, except for those permitted by law.

       34.    Defendants required Plaintiff to use specific uniforms while working for

Defendants. Defendants deducted the rental of these uniforms from Plaintiff’s weekly

wages.

       35.    Defendants willfully violated the CMWA by knowingly and intentionally

deducting he costs of uniforms Plaintiff was required to wear at the restaurant.

       36.    As a result, Plaintiff has suffered damages.



                                             5
           Case 3:19-cv-01330-SRU Document 1 Filed 08/29/19 Page 6 of 6



                                  PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

               a.     declaring that Defendants have violated the overtime wage

provisions of the FLSA and the CMWA;

               b.     declaring that Defendants’ violations of the FLSA and CMWA were

willful;

               c.     awarding Plaintiff damages for unpaid overtime wages;

               d.     awarding Plaintiff liquidated damages in an amount equal to twice

the total amount of the wages found to be due, pursuant to the FLSA and to the CMWA;

               e.     awarding Plaintiff pre- and post-judgment interest under the FLSA

and the CMWA;

               f.     awarding Plaintiff reasonable attorneys’ fees and costs pursuant to

the FLSA and the CMWA; and

               g.     awarding such other and further relief as the Court deems just and

proper.



                                            PLAINTIFF, LUIS ROJAS


                                          By:             /s/William G. Madsen
                                                 William G. Madsen (ct 09853)
                                                 Madsen, Prestley & Parenteau, LLC
                                                 402 Asylum Street
                                                 Hartford, CT 06103
                                                 (860) 246-2466
                                                 wmadsen@mppjustice.com




                                             6
